DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/05/2019, 06/08/2020, and 09/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 40, limitation “a generation unit configured to generate” has support found in specification paragraph 18 and is disclosed as “the generation unit may have a compression chamber for compressing air and discharging the high-pressure air to the nozzle side.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 40-41, 48-49, and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (US 20110266375) (hereinafter Ono).
Regarding claim 40, Ono teaches A cleaner for cleaning an object to be cleaned, the cleaner comprising: 
a generation unit configured to generate high-pressure air, a nozzle configured to inject the high-pressure air toward a cleaning surface of the object to be cleaned (see Ono paragraph 117 regarding compressed air jetted from an orifice to the surface of a lens, meaning there is a chamber where air is compressed), and 
a control unit configured to control an injection of the high-pressure air (see Ono paragraph 16 regarding control unit to control the operation of the jetted compressed air), 
wherein even when foreign objects do not adhere to the cleaning surface, the control unit executes an operation mode in which the high-pressure air is generated and injected when a predetermined condition is satisfied (see Ono paragraph 86 regarding set of conditions that initiate the optical sensor cleansing operation including both a mode where the camera sight is obstructed [when a foreign object is adhering to the cleaning surface] and modes where the system conditionally operates even when the obstruction condition is not detected).
Regarding claim 41, Ono teaches all aforementioned limitations of claim 40, and is analyzed as previously discussed.
Furthermore, Ono teaches wherein the object to be cleaned comprises at least one of a vehicle lamp and an in-vehicle sensor mounted on a vehicle (see Ono paragraph 117 regarding compressed air jetted from an orifice to the surface of a lens and paragraph 77 and figure 3 regarding rear vehicle camera exposed to outside of body panel of vehicle- this camera is interpreted as an in vehicle camera, consistent with applicant's interpretation of in-vehicle camera, as the camera components are interpreted as being in the overall vehicle housing structure as a whole), and 
the predetermined condition comprises detection of a situation in which an outside air temperature of the vehicle is equal to or lower than a predetermined temperature (see Ono paragraph 86 regarding set of conditions that initiate the optical sensor cleansing operation including both a mode where the camera sight is obstructed [when a foreign object is adhering to the cleaning surface] and modes where the system conditionally operates even when the obstruction condition is not detected, including in Ono paragraph 19, when the ambient air temperature is lower than a preset value).
Regarding claim 48, Ono teaches all aforementioned limitations of claim 40, and is analyzed as previously discussed.
Furthermore, Ono teaches wherein the operation mode comprises 
a foreign object removal mode for removing foreign objects when it is detected that the foreign objects adhere to the cleaning surface, and a foreign object adhesion preventing mode for preventing adhesion of foreign objects when it is not detected that the foreign objects adhere to the cleaning surface (see Ono paragraph 86 regarding set of conditions that initiate the optical sensor cleansing operation including both a mode where the camera sight is obstructed [when a foreign object is adhering to the cleaning surface] and modes where the system conditionally operates even when the obstruction condition is not detected- operation to remove obstruction is a foreign object removal mode, and all other conditional modes of operation are foreign object adhesion preventing modes).
Regarding claim 49, Ono teaches all aforementioned limitations of claim 40, and is analyzed as previously discussed.
Furthermore, Ono teaches wherein the object to be cleaned is an in-vehicle camera attached to a vehicle so that its lens is exposed toward an outside of a body panel of the vehicle (see Ono paragraph 117 regarding compressed air jetted from an orifice to the surface of a lens and paragraph 77 and figure 3 regarding rear vehicle camera exposed to outside of body panel of vehicle- this camera is interpreted as an in vehicle camera, consistent with applicant's interpretation of in-vehicle camera, as the camera components are interpreted as being in the overall vehicle housing structure as a whole).  
Regarding claim 58, Ono teaches all aforementioned limitations of claim 40, and is analyzed as previously discussed.
Furthermore, Ono teaches A vehicle comprising the cleaner according to claim 40 (see Ono paragraph 117 regarding compressed air jetted from an orifice to the surface of a lens and paragraph 77 and figure 3 regarding rear vehicle camera exposed to outside of body panel of vehicle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42-44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 20110266375) (hereinafter Ono) in view of Hayakawa et al. (US 20150296108) (hereinafter Hayakawa).
Regarding claim 42, Ono teaches all aforementioned limitations of claim 41, and is analyzed as previously discussed.
Furthermore, Ono teaches wherein the operation mode comprises 
a normal operation mode in which the high-pressure air is normally injected (see Ono paragraph 86 regarding set of conditions that initiate the optical sensor cleansing operation of compressed air- this is interpreted as a normal operation mode),
However, Ono does not explicitly teach first and second intermittent modes as needed for the limitations of claim 42. 
Hayakawa, in a similar field of endeavor, teaches a first intermittent operation mode in which the high-pressure air is intermittently injected at a predetermined cycle (see Hayakawa paragraph 30 regarding vehicle mounted camera device that emits compressed air together with cleaning liquid, paragraph 47 regarding determination of intervallic operation of compressed air and liquid spray and paragraph 54 regarding stopping supply of cleaning liquid if temperature is below predetermined temperature because liquid freezes- in combination with Ono, the normal operation of compressed air only supply may commence when the ambient temperature is below the threshold, because Ono's air only operation is exactly designed for preventing freezing), and 
a second intermittent operation mode in which the high-pressure air is injected at a cycle shorter than in the first intermittent operating mode (see Hayakawa paragraph 51 regarding determining the interval operation of compressed air and liquid based on the vehicle speed, where the interval cycle is shorter if the vehicle speed is above a predetermined speed).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Ono to include the teaching of Hayakawa where the normal operation of compressed air only supply may commence when the ambient temperature is below the threshold, because Ono's air only operation is exactly designed for preventing freezing, and when the temperature is above the threshold, the first intermitted mode may apply until the speed exceeds its own threshold, where a second intermittent shorter cycle mode may commence according to the teachings of Hayakawa. One of ordinary skill would recognize that Ono and Hayakawa are analogous in the field of cleaning the surfaces of vehicle sensors, and with particular regard to their considerations toward temperature, Ono’s air only usage to prevent freezing would allow the lens to still be cleaned when Hayakawa stops cleaning due to fear of fluid freezing during fluid and air operation, and Hayakawa’s intermittent fluid and air operation would allow the lens to still be cleaned when Ono stops due to a lack of fear of freezing.
One would be motivated to combine these teachings in order to provide teachings related to clearing or preventing the attachment of foreign substances on a vehicle camera lens (see Hayakawa paragraph 6).
Regarding claim 43, the combination of Ono and Hayakawa teaches all aforementioned limitations of claim 42, and is analyzed as previously discussed.
Furthermore, the combination of Ono and Hayakawa teaches wherein, as the predetermined condition, when it is detected that the outside air temperature is equal to or lower than the predetermined temperature, the control unit executes the normal operation mode (see Ono paragraph 86 regarding set of conditions that initiate the optical sensor cleansing operation of compressed air, including in Ono paragraph 19, when the ambient air temperature is lower than a preset value- this is interpreted as a normal operation mode).  
Regarding claim 44, the combination of Ono and Hayakawa teaches all aforementioned limitations of claim 42, and is analyzed as previously discussed.
Furthermore, the combination of Ono and Hayakawa teaches wherein, as the predetermined condition, when it is detected that the outside air temperature is higher than the predetermined temperature, the control unit executes the first intermittent operation mode when it is detected that a travelling speed of the vehicle is equal to or lower than a predetermined speed, and the control unit executes the second intermittent operation mode when it is detected that the travelling speed is faster than the predetermined speed (see Hayakawa paragraph 30 regarding vehicle mounted camera device that emits compressed air together with cleaning liquid, paragraph 47 regarding determination of intervallic operation of compressed air and liquid spray, paragraph 51 regarding determining the interval operation of compressed air and liquid based on the vehicle speed, where the interval cycle is shorter if the vehicle speed is above a predetermined speed, and paragraph 54 regarding stopping supply of cleaning liquid if temperature is below predetermined temperature because liquid freezes- in combination with Ono, the normal operation of compressed air only supply may commence when the ambient temperature is below the threshold, because Ono's air only operation is exactly designed for preventing freezing, and when the temperature is above the threshold, the first intermitted mode may apply until the speed exceeds its own threshold, where a second intermittent shorter cycle mode may commence).  
One would be motivated to combine these teachings in order to provide teachings related to clearing or preventing the attachment of foreign substances on a vehicle camera lens (see Hayakawa paragraph 6).
Regarding claim 47, the combination of Ono and Hayakawa teaches all aforementioned limitations of claim 42, and is analyzed as previously discussed.
Furthermore, the combination of Ono and Hayakawa teaches wherein the object to be cleaned is a back camera attached to a rear portion of a vehicle so that its lens is exposed toward an outside of a body panel of the vehicle (see Ono paragraph 77 and figure 3 regarding rear vehicle camera exposed to outside of body panel of vehicle), and
the control unit executes the normal operation mode when it is detected that a shift position of a transmission of the vehicle is switched to a reverse range (see Ono paragraph 118 regarding initiating the compressed air jet when rear backing shift position is detected).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 20110266375) (hereinafter Ono) in view of Nemoto et al. (US 20090314847) (hereinafter Nemoto).
Regarding claim 45, Ono teaches all aforementioned limitations of claim 41, and is analyzed as previously discussed.
However, Ono does not explicitly teach a particular threshold temperature as needed for the limitations of claim 45. 
Nemoto, in a similar field of endeavor, teaches wherein the predetermined temperature is 3C (see Nemoto paragraph 122 regarding a vehicle system with air flow control system where the air flow is controlled as a result of a detected outside temperature of the vehicle, in this case, 2 degrees celsius is selected as a threshold- in combination with Ono, it is noted that Ono already teaches changing the mode of compressed air flow as a result of an outside temperature threshold with motivations already inherent to its system, so one of ordinary skill would look to Nemoto to teach the value 2 degrees being a known value to use when determining a vehicle speed threshold to set for a system that utilizes airflow- however, from there, one of ordinary skill would recognize that 2 degrees, being slightly above freezing, may be a considered a design choice consideration where a choice of 3 degrees celsius would also be an obvious design choice to set as a threshold as well, serving the same temperature threshold function).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Ono to include the teaching of Nemoto by setting the threshold temperature that starts the activation of the high pressure air to be 3C. It is noted that Ono already teaches changing the mode of compressed air flow as a result of an outside temperature threshold with motivations already inherent to its system, so one of ordinary skill would look to Nemoto to teach the value 2 degrees being a known value to use when determining a vehicle speed threshold to set for a system that utilizes airflow- however, from there, one of ordinary skill would recognize that 2 degrees, being slightly above freezing, may be a considered a design choice consideration where a choice of 3 degrees celsius would also be an obvious design choice to set as a threshold as well, serving the same temperature threshold function.
One would be motivated to combine these teachings in order to provide teachings relating to parameters and thresholds in a vehicle system that adjusts airflow according to the detected conditions of the vehicle (see Nemoto paragraphs 118 and 122).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 20110266375) (hereinafter Ono) in view of Hayakawa et al. (US 20150296108) (hereinafter Hayakawa), further in view of Nemoto et al. (US 20090314847) (hereinafter Nemoto).
Regarding claim 46, the combination of Ono and Hayakawa teaches all aforementioned limitations of claim 44, and is analyzed as previously discussed.
However, the combination of Ono and Hayakawa does not explicitly teach a particular speed threshold as needed for the limitations of claim 46. 
Nemoto, in a similar field of endeavor, teaches wherein the predetermined speed is 50km/h (see Nemoto paragraph 118 regarding a vehicle system with air flow control system where the air flow is controlled as a result of a detected speed of the vehicle, in this case, 50km/h is selected as a threshold- in combination with Hayakawa, it is noted that Hayakawa already teaches changing the mode of compressed air flow as a result of a vehicle speed threshold with motivations already inherent to its system, so one of ordinary skill would look to Nemoto to teach the value of 50km/h being a known value to use when determining a vehicle speed threshold to set for a system that utilizes airflow).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Ono and Hayakawa to include the teaching of Nemoto by setting the speed threshold that sets whether the high pressure air functions in the first or second intermittent mode. It is noted that Hayakawa already teaches changing the mode of compressed air flow as a result of a vehicle speed threshold with motivations already inherent to its system, so one of ordinary skill would look to Nemoto to teach the value of 50km/h being a known value to use when determining a vehicle speed threshold to set for a system that utilizes airflow
One would be motivated to combine these teachings in order to provide teachings relating to parameters and thresholds in a vehicle system that adjusts airflow according to the detected conditions of the vehicle (see Nemoto paragraphs 118 and 122).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483